Exhibit 10.4

 

Collective Growth Corporation

1805 West Avenue

Austin, Texas 78701

 

April 30, 2020

 

Black Canvas Consulting Inc.

c/o Tim Saunders

President and Principal Consultant

390 Buena Vista Road

Ottawa, Ontario, Canada

K1M 1C1

 

Re: Services Agreement

 

Gentlemen:

 

This letter agreement by and between Collective Growth Corporation (the
“Company”), Black Canvas Consulting Inc. (“Black Canvas”) and Tim Saunders as
Principal Consultant (collectively “the Consultant”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on the Nasdaq Capital Market (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the Securities and Exchange Commission (the “Registration Statement”) and
continuing until the earlier of the consummation by the Company of an initial
business combination (“Business Combination”) or the Company’s liquidation of
the trust account (the “Trust Account”) established in connection with the
Company’s initial public offering (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), the Consultant shall serve as the Company’s Chief Financial Officer and
provide services to the Company customarily provided by other similar chief
financial officers (collectively, the “Services”). In exchange for Consultant
providing the Services, the Company shall pay the Consultant the sum of
US$10,000 per month for up to 6 months commencing on the date hereof and
US$12,000 per month for up to 6 months accrued from the date hereof and payable
until, and only upon, consummation of our initial Business Combination. The
terms set forth on Appendix A attached hereto will also apply to this letter
agreement.

 

The Consultant hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) with respect to
the fees owed hereunder and hereby waive any Claim the Consultant may have in
the future as a result of, or arising out of, this agreement and will not seek
recourse against the Trust Account for any reason related thereto.

 

This letter agreement and Appendix A constitute the entire agreement and
understanding of the parties hereto in respect of its subject matter and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby.

 

This letter agreement and Appendix A may not be amended, modified or waived as
to any particular provision, except by a written instrument executed by the
parties hereto.

 

No party hereto may assign either this letter agreement and its appendix or any
of its rights, interests, or obligations hereunder without the prior written
approval of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee.

 

This letter agreement and Appendix A constitutes the entire relationship of the
parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of New York,
without giving effect to its choice of laws principles.

 

This letter agreement and Appendix A may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same letter agreement and
its appendix.

 

[Signature Page to Black Canvas Services Agreement]

 

 

 

 

  Very truly yours,       COLLECTIVE GROWTH CORPORATION           By: /s/ Bruce
Linton     Name:  Bruce Linton     Title: Chairman and Chief Executive Officer

 

BLACK CANVAS CONSULTING INC.       /s/ Tim Saunders   Name:  Tim Saunders  
Title:   President and Principal Consultant  

 

APPENDIX A attached

 

[Signature Page to Black Canvas Services Agreement]

 

 

 

 

APPENDIX A

 

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the letter agreement of which this Appendix A forms a part.

 

1.Services

 

(a)The Company acknowledges that the Consultant is not restricted in carrying
out other activities or supplying services to other organizations so long as the
Consultant provides the Services set out in the letter agreement.

 

(b)The Consultant confirms it is registered for tax purposes in Canada.

 

2.Independent Contractor

 

(a)The Company retains the Consultant, including Tim Saunders as the Principal
Consultant, and the Consultant agrees to be retained by the Company to provide
the Services during the Term as an independent contractor. The Parties agree
that notwithstanding any title or position that the Consultant to perform
Services on its behalf pursuant hereto, may be given by the Company, no form of
employment, agency, joint venture, partnership, or similar relationship between
the Company and the Consultant is intended or hereby created as a result of the
entry into or performance by the parties of the letter agreement.

 

(b)The Consultant shall have the right to control and direct the means, manner
and methods by which the Services will be performed; however, that the
Consultant shall ensure that all Services are performed in strict compliance
with applicable laws, including without limitation laws regulating the conduct
of lobbying, corruption and bribery.

 

(c)The Consultant acknowledges and agrees that the Company will not be
withholding amounts that would be withheld or paid in the case of an employment
relationship and that Consultant is solely responsible for the payment of all
taxes, including income, value-added, sales or services taxes, or other amounts,
including, without limitation, any social security, social insurance,
unemployment or disability insurance premiums (collectively, “Taxes and
Withholdings”) that are required to be paid, if any, to any applicable
governmental or other taxing authority (a “Governmental Authority”), including,
without limitation, those in Canada, with respect to any amounts paid to the
Consultant pursuant hereto. The Consultant acknowledges and agrees that it shall
be solely responsible for the payment of any such Taxes and Withholdings to any
Governmental Authority. The Consultant further agrees to file any required
forms, filings or statements necessary to maintain the Consultant’s status as an
independent contractor of the Company and agrees to not claim the status or
entitlements of an employee.

 

3.Consulting Fees and Currency

 

(a)The Company shall compensate the Consultant for providing the Services in
accordance with the financial arrangements described in the letter agreement.

 

(b)All references to money amounts in the letter agreement and herein, unless
otherwise specified, shall be in U.S. currency.

 

(a)The Consultant shall invoice the Company for any Consulting Fees earned
pursuant to the letter agreement and any expenses pre-approved in writing by the
Company in arrears on a monthly basis.

 

4.Indemnity

 

Subject to the trust fund waiver contained in the second paragraph of the letter
agreement, the Company agrees to indemnify and save harmless the Consultant from
and against all damages, fines, penalties, costs, charges and expenses
(including legal fees and disbursements) reasonably incurred by it in respect of
any third party civil or administrative action or proceeding to which it may be
made a party and which is related to, arises out of, or is in any way associated
with this engagement except that the foregoing shall not apply to any costs,
charges and expenses in respect of any matters resulting from (i) the
Consultant’s failure to comply with applicable law or the letter agreement, (ii)
the Consultant’s negligence, recklessness or willful misconduct, (iii) the
Company’s failure to withhold and/or the Consultant’s failure to pay any Taxes
and Withholdings or (iv) the reclassification of the Consultant as an employee
of the Company.

 

 

 



 

